COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-236-CV
 
  
IN 
RE GUY LAVIGNE                                                                 RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for injunction and is of the opinion 
that relief should be denied.  Accordingly, relator's petition for 
injunction is denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
A:   CAYCE, C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED: 
June 29, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.